NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



DANIELLE S. WILLIAMSON,                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-3481
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for Charlotte
County; George Richards, Judge.

Robert David Malove of The Law Office of
Robert David Malove, P.A., Ft. Lauderdale,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Danielle Williamson appeals from the sentence imposed following the

revocation of her probation. We affirm in all respects without comment. With regard to
Williamson's claim that counsel rendered ineffective assistance, our affirmance is

without prejudice to Williamson raising that issue in a timely filed Florida Rule of

Criminal Procedure 3.850 motion. See McClough v. State, 74 So. 3d 158, 160 (Fla. 2d

DCA 2011).

              Affirmed.



CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.




                                            -2-